Citation Nr: 1301819	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  07-16 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status post arthroscopy of the left knee with degenerative changes. 

2.  Entitlement to a rating in excess of 10 percent for musculoskeletal asymmetry with recurrent low back pain and sciatic neuropathy of the right lower extremity, prior to August 20, 2011.

3.  Entitlement to a rating in excess of 20 percent for musculoskeletal asymmetry with recurrent low back pain and sciatic neuropathy of the right lower extremity, from August 20, 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 1988. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2006 rating decision in which the RO in Baltimore, Maryland, denied service connection for a right hip disability and depression, as well as denied a rating in excess of 10 percent, each, for status post arthroscopy of the left knee with degenerative changes and musculoskeletal asymmetry with recurrent low back pain, and for sciatic neuropathy of the right lower extremity.  In June 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2007. 

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Roanoke, Virginia, which certified the appeal to the Board. 

In December 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, DC.  A transcript of that hearing is of record. 

In February 2011, the Board dismissed the Veteran's claim for service connection for a right hip disability and remanded the claims for service connection for depression, for a rating in excess of 10 percent for status post arthroscopy of the left knee with degenerative changes, and for a rating in excess of 10 percent for musculoskeletal asymmetry with recurrent low back pain and sciatic neuropathy of the right lower extremity to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  

After accomplishing further action, the AMC, in a May 2012 rating decision, granted service connection for adjustment disorder with depressed mood (claimed as depression), effective August 20, 2011.  As this action represents a full grant of the benefits sought with respect to the issue of service connection for depression, it is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed.Cir. 1977).  

Also in the May 2012 decision, the RO assigned a 20 percent rating for musculoskeletal asymmetry with recurrent low back pain and sciatic neuropathy of the right lower extremity, also effective August 20. 2011.  As higher ratings for the back disability is available before and after this date, and the Veteran is presumed to seek the maximum benefit available for a disability, the appeal involving the rating for the back now encompasses the second and third matters set forth on the title page.   See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet.App. 35, 38 (1993).

For the reasons expressed below, the claims for higher ratings are, again, being remanded to the RO, via the AMC. VA will notify the Veteran when further action, on his part, is required.



REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

At the outset, the Board notes that the claims were remanded in February 2011 for additional development to include the collection of additional medical evidence and, in specific regard to the claim for a higher rating for lumbar spine disability, for the provision of a new VA examination.  During the December 2010 hearing, the Veteran asserted that his service-connected lumbar spine disability, musculoskeletal asymmetry with recurrent low back pain, had worsened since VA examination in September 2008.  Accordingly, in the February 2011 remand, the Board found that further examination and medical opinion would be helpful in resolving his claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).

Following remand, the AMC obtained additional treatment records and scheduled the Veteran for VA spine examinations in March and August 2011.  The AMC sought an additional medical opinion in October 2011 to specifically address whether or not the Veteran experienced any neurological abnormality, such as sciatica or radiculopathy of the right lower extremity, associated with his service-connected lumbar disability.  The August 2011 VA examiner issued an October 2011 opinion stating that the Veteran did not have sciatica because prior lumbar MRI showed "no evidence for disc herniation, canal stenosis or foraminal stenosis."  However, a November 2011, MRI was subsequently added to the Virtual claims file that showed "suspected foraminal narrowing at the level of L5-S1."  The November 2011 MRI indicates both that the August/October 2011 VA examiner did not have knowledge of pertinent case facts when she rendered her opinions and that the disability may have worsened after the last examination.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 300 (2008).  As such, additional examination and medical opinion is needed.  See 38 C.F.R. § 4.2.  Accordingly, the RO should arrange for further examination of the Veteran in regard to his claim for an increased rating for his musculoskeletal asymmetry with recurrent low back pain and claimed sciatic neuropathy of the right lower extremity.

At this time, the Board also notes that the Veteran was last afforded a VA examination to determine the severity of his service-connected status post arthroscopy of the left knee with degenerative changes in August 2010, more than two (2) years ago.  However, he contended at the December 2010 hearing that his knee disability had worsened since it was last examined.  Accordingly, the RO should arrange for further examination of the Veteran in regard to his claim for an increased rating.  Pursuant to 38 C.F.R. § 3.327(a) (2012), examinations will be requested whenever VA determines that there is a need to determine the exact severity of a disability.  See also 38 C.F.R. § 3.159 (2012).

Hence, the RO should again arrange for the Veteran to undergo a VA spine examination and a VA joints examination, by appropriate physicians, at a VA medical facility.  The RO should direct the pertinent medical facility to send notice of the examinations to the Veteran's current, correct address.  The Veteran is hereby advised that failure to report for any scheduled examination(s), without good cause, shall result in denial of the claim(s) for increase.  See 38 C.F.R. § 3.655(b) (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. Id.  If the Veteran fails to report for either scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and that the record before each examiner is complete, the RO should again undertake appropriate action to obtain all pertinent, outstanding records.

The record reflects that there are outstanding VA medical records which may be pertinent to the claims for higher ratings.  Specifically, the May 2012 supplemental SOC reflects that the AMC reviewed the Veteran's VA treatment records in the Compensation and Pension Records Interchange (CAPRI) dated through May 9, 2012, but the last VA treatment notes associated with the claims file were generated on April 6, 2011 (subsequent radiology results and reports of examination were uploaded to the Veteran's electronic (Virtual VA) file on May 9, 2012, but no treatment notes were included).  Further, the record indicates that the Veteran has been receiving ongoing care for his back and knee at the VA Medical Center (VAMC) in Washington, DC, but the claims file contains no records of treatment from April 9, 2010 to June 28, 2010.  The Veteran has also reported completing a VA vocational rehabilitation program, but records related to his participation in the vocational rehabilitation program have not been associated with the claims file.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet.App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet.App. 611, 613 (1992).  Hence, the RO should obtain from the DC VAMC all outstanding records of relevant VA evaluation and/or treatment of the Veteran as well as any vocational rehabilitation folder or pertinent vocational rehabilitation records for the Veteran, for association with the claims file.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

As the Veteran also has reported that his knee and back disabilities have interfered with his employment with the DC government to the extent that he was required to make changes to his duties, the RO should, in addition, obtain the Veteran's medical and personnel file, if any, generated during the course of that employment.  The records of that employment could be relevant to the matter currently under consideration.  See Spurgeon v. Brown, 10 Vet.App. 194, 197-98 (1997).  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c)(1) as regards requests for records from State or local governments.

Furthermore, the evidence of record also indicates that there are outstanding private medical records which may be pertinent to the claims on appeal.  In a March 2011 VA treatment note added to the record as a result of the Board's February 2011 remand, a VA nurse practitioner wrote that the Veteran complained of a three (3) week history of back pain and had been recently discharged from a community hospital.  The nurse practitioner requested the records from the Veteran, but no such records have been associated with the claims file.  To the extent possible, these records should be obtained.

Therefore, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  It should also request that the Veteran submit records pertaining to treatment from the community hospital he sought treatment from in 2011.  In its letter, the RO should specifically request that the Veteran furnish, or furnish appropriate authorization for the RO to obtain outstanding records from the community hospital at which he was treated in 2011(referenced during March 2011 VA treatment). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal in light of all pertinent evidence and legal authority.  The RO's adjudication of each claim should include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart(cited above), is appropriate.  The RO should also consider whether the procedures for referral for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 are invoked.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action: 

1. The RO should obtain from the Washington, DC VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated from April 9, 2010 to June 28, 2010 and after April 6, 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. The RO should obtain any vocational rehabilitation folder or pertinent vocational rehabilitation records for the Veteran. The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3. The RO should request copies of the medical and personnel files, if any, generated during the course of the Veteran's reported employment with the DC government.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c)(1) as regards requesting records from State and local governments.  All records and/or responses received should be associated with the claims file.

4.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record.  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization for the RO to obtain, records from the community hospital at which he was treated in 2011 (referenced during May 2011 VA treatment).

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period). It should also inform the Veteran of the information and evidence necessary to support his claims and should specify what evidence VA will provide and what evidence the Veteran is to provide.

5.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159 . All records/responses received should be associated with the claims file. If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA spine examination, by an appropriate physician, at a VA medical facility. 

The entire claims file must be made available to the physician designated to examine the Veteran, and the  examination report should include discussion of the Veteran's documented medical history and assertions, with specific reference to the November 2011 MRI showing suspected foraminal narrowing.  All indicated tests and studies (to include X-rays and/or MRI) should be accomplished, and all clinical findings should be reported in detail.  

The physician should clearly indicate whether the Veteran has neurological manifestations of lumbar spine disability, to include radiculopathy.  For each neurological impairment identified, the examiner should clearly indicate whether such constitutes a separately ratable disability, and, if so, should assess the severity of such disability as mild, moderate, moderately severe, or severe

The physician should conduct range of motion testing of the thoracolumbar spine (expressed in degrees).  The physician should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The physician should also indicate whether the Veteran has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable. 

Considering all orthopedic and neurological findings, the physician should also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

The physician should set forth all examination findings and test results, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

7.  Also after all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA joints examination, by an appropriate physician, at a VA medical facility.  The entire claims, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays and/or MRI, if necessary) should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should conduct range of motion testing of the left knee (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the left knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe. 

The examiner should set forth all examination finding and test results, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

8.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

9.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished in compliance with this REMAND (to the extent possible).  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet.App. 268 (1998).

10.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims remaining on appeal.

If the Veteran fails, without good cause, to report to any examination(s), in adjudicating each claim for increase, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, the RO should adjudicate each claim in light of all pertinent evidence and legal authority (to include consideration of whether staged rating, pursuant to Hart (cited above), is appropriate; as well as whether the procedures for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 are invoked).  
11.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered (to particularly include 38 C.F.R. § 3.321), along with clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet.App. 369 (1999); Colon v. Brown, 9 Vet.App. 104, 108 (1996); Booth v. Brown, 8 Vet.App. 109 (1995); Quarles v. Derwinski, 3 Vet.App. 129, 141 (1992). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).

